           Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 1 of 29



 1    Ted W. Cassman (Cal. Bar 98932)        Leland B. Altschuler (CA SBN 81459)
      Laurel Headley (Cal. Bar 152306)       LAW OFFICES OF LELAND B.
 2    ARGUEDAS, CASSMAN, HEADLEY &           ALTSCHULER
 3    GOLDMAN LLP                            1580 Cañada Lane
      803 Hearst Avenue                      Woodside, CA 94062
 4    Berkeley, CA 94710                     Telephone: (650) 328-7917
      Telephone:    (510) 845-3000           Facsimile: (650) 989-4200
 5
      Facsimile:    (510) 845-3003           Counsel for Defendant
 6    Counsel for Defendant                  DONALD OLGADO
      LIANG CHEN
 7
      Daniel Olmos (CA SBN 235319)           Bruce C. Funk (CA SBN 122340)
 8
      Evan C. Greenberg (CA SBN 271356)      LAW OFFICE OF BRUCE C. FUNK
 9    NOLAN BARTON & OLMOS, LLP              46 W. Santa Clara Street
      600 University Avenue                  San Jose, CA 95113
10    Palo Alto, CA 94301                    Telephone: (408) 280-6488
11    Telephone: (650) 326-2980              Facsimile: (408) 286-3139
      Facsimile: 650-326-9704                Counsel for Defendant
12    Counsel for Defendant                  ROBERT EWALD
      WEI-YUNG HSU
13
14                           UNITED STATES DISTRICT COURT

15                         NORTHERN DISTRICT OF CALIFORNIA
16                                  SAN JOSE DIVISION
17
     UNITED STATES,                           Case No. CR 17-00603 BLF
18
           Plaintiff,                         MEMORANDUM OF POINTS AND
19                                            AUTHORITIES IN SUPPORT OF
20   vs.                                      MOTION TO SUPPRESS EVIDENCE
                                              SEIZED DURING EXECUTION OF
21   LIANG CHEN,                              SEARCH WARRANTS FOR (1) LACK
     DONALD OLGADO,                           OF PROBABLE CAUSE, (2) LACK OF
22
     WEI-YUNG HSU, and                        PARTICULARITY, (3) OVERBREADTH
23   ROBERT EWALD                             AND (4) FRANKS VIOLATIONS;
                                              REQUEST FOR EVIDENTIARY
24         Defendants.                        HEARING
25
                                              Date: October 23, 2020
26                                            Time: 9:00 a.m.
                                              Dept.: Courtroom No. 3
27
28
             Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 2 of 29



 1                                                         Table of Contents
 2   I.      INTRODUCTION ...........................................................................................................1
 3   II.     FACTS ............................................................................................................................3
 4           A.        The Indictment ..................................................................................................... 3
 5           B.        The Preceding Civil Lawsuit ................................................................................ 3
 6           C.        The Challenged Search Warrants and Supporting Affidavit .................................. 4
 7
                       1.         Issuance of the Warrants ........................................................................... 4
 8
                       2.         The Affidavit for the Search Warrants ...................................................... 6
 9
                       3.         Material Information Omitted or Misrepresented in the Affidavit ............. 9
10
                       4.         Execution of the Warrants ...................................................................... 12
11
                                  a. The Warrant for Mr. Olgado’s Residence ............................................ 12
12
                                  b. The Warrant for the Three Gmail Accounts ........................................ 13
13
     III.    ARGUMENT ................................................................................................................14
14
             A.        The Search Warrants Issued without Probable Cause ......................................... 14
15
16           B.        Material Omissions of Fact Vitiated the Probable Cause Showing in the
                       Search Warrant Affidavit ................................................................................... 18
17
             C.        The Search Warrants Lacked Sufficient Particularity and were Overbroad ......... 22
18
             D.        The Execution of the Search Warrants Exhibited a Reckless Pattern of
19                     Disregard for the Applicable Rules and Protocols............................................... 24

20   IV.     CONCLUSION .............................................................................................................25
21
22
23
24
25
26
27
28




     U.S. v. Chen et al., No. 17-CR-00603 BLF                           i                                 Memo. re Motion to Suppress
               Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 3 of 29



 1                                                      Table of Authorities
 2   Cases
 3
     Brinegar v. United States, 338 U.S. 160 (1949) .........................................................................16
 4
     Coolidge v. New Hampshire, 403 U.S. 443 (1971) ....................................................................24
 5   Franks v. Delaware, 438 U.S. 154 (1978) ................................................................. 3, 20, 22, 24
 6   Grand Jury Subpoena v. Kitzhaber, 828 F.3d 1083 (9th Cir. 2016)............................................15
 7   Illinois v. Gates, 462 U.S. 213 (1983)........................................................................................16
 8   In re Google Email Accounts Identified in Attachment A, 92 F. Supp. 944 (D. Ak. 2015) ..........26
 9   In re Grand Jury Subpoenas Dated Dec. 10, 1987, 926 F.2d 847 (9th Cir. 1991)....................... 25

10   Stanford v. Texas, 379 U.S. 476 (1965) .....................................................................................25
     United States v. Blake, 868 F.3d 960 (11th Cir. 2017) ...............................................................26
11
     United States v. Chung, 659 F.3d 815 (9th Cir. 2011) ..................................................................2
12
     United States v. Cotterman, 709 F.3d 952 (9th Cir. 2013)..........................................................15
13
     United States v. Forrester, 512 F.3d 500 (9th Cir. 2008) ...........................................................15
14
     United States v. Hanna, 661 F.3d 271 (6th Cir. 2011)................................................................26
15   United States v. Johns, 948 F.2d 599 (9th Cir. 1991) ........................................................... 21, 23
16   United States v. Lefkowitz, 618 F.2d 1313 (9th Cir. 1980) .........................................................20
17   United States v. Liew, 856 F.3d 585 (9th Cir. 2016) ...................................................... 17, 18, 19
18   United States v. Minh Hoang, No. 2:17-cr-0444-TC, 2019 U.S. Dist. LEXIS 191834 (D.
19            Utah Nov. 4, 2019) ........................................................................................................19

20   United States v. Mutschelknaus, 592 F.3d 826 (8th Cir. 2010) ...................................................28
     United States v. Nosal, 676 F.3d 854 (9th Cir. 2012) (en banc) ......................................... 2, 8, 17
21
     United States v. SDI Future Health, Inc., 568 F.3d 684 (9th Cir. 2009) .....................................25
22
     United States v. Sember, 170 F. Supp. 3d 1049 (W.D. Oh. 2016)...............................................19
23
     United States v. Spencer, 439 F.3d 905 (8th Cir. 2006)..............................................................28
24
     United States v. Spilotro, 800 F.2d 959 (9th Cir. 1986)) ............................................................26
25   United States v. Stanert, 762 F.2d 775 (9th Cir. 1985) ................................................... 21, 22, 23
26   United States v. Underwood, 725 F.3d 1076 (9th Cir. 2013) ................................................ 16, 18
27   United States v. United States District, 407 U.S. 297 (1972) .....................................................14
28   United States v. Wong, 334 F.3d 831 (9th Cir. 2003) .................................................................25
     Zurcher v. Stanford Daily, 436 U.S. 547 (1978) ........................................................................16



     U.S. v. Chen et al., No. 17-CR-00603 BLF                         ii                               Memo. re Motion to Suppress
                Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 4 of 29



 1   Statutes
 2
     18 U.S.C. § 2...............................................................................................................................3
 3
     18 U.S.C. § 1030 ................................................................................................................ passim
 4
     18 U.S.C. § 1832 ................................................................................................................ passim
 5   18 U.S.C. § 1839(3) .............................................................................................................. 2, 17
 6   California Civil Code § 2019.210 ................................................................................................4
 7
 8
     Constitutional Provisions
 9
10   Fourth Amendment ............................................................................................................ passim

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     U.S. v. Chen et al., No. 17-CR-00603 BLF                             iii                               Memo. re Motion to Suppress
             Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 5 of 29



 1                                          I.    INTRODUCTION
 2
             Defendants Liang Chen, Donald Olgado, Wei-Yung Hsu, and Robert Ewald are charged,
 3
     inter alia, with conspiring to steal trade secrets from their former employer, Applied Materials,
 4
     Inc. (“AMAT”) during the Fall of 2012. These criminal charges were preceded by a state court
 5
 6   civil lawsuit in which AMAT pressed similar allegations of trade secret theft against the same

 7   defendants and applied for a temporary restraining order (“TRO”) against them. On December
 8
     21, 2012, after receiving evidence from both sides, a Superior Court judge denied AMAT’s
 9
     application for the TRO, finding that AMAT had “failed to show a reasonable probability that it
10
11   is likely to prevail on the merits” and that “the defense …, did a good job of showing parts of

12   what was claimed to be trade secrets is in the public domain.” Exhibit L, TR 163:15; TR 167:5,
13   excerpt of transcript of proceedings. Less than three months later, the FBI obtained search
14
     warrants for Mr. Olgado’s residence and for Mr. Olgado’s, Mr. Chen’s and Mr. Ewald’s personal
15
     Gmail accounts; the warrants authorized searches for evidence of computer fraud and trade
16
17   secrets theft in violation of 18 U.S.C. §§ 1030(a)(4) and 1832, respectively. Remarkably,

18   although the affidavit supporting the search warrants acknowledged the existence of AMAT’s
19   civil law suit, it failed to disclose to the magistrate that the state court judge had refused to grant
20
     AMAT’s request for a TRO based on a finding that AMAT did not have a reasonable likelihood
21
     prevailing on its trade secrets claims.
22
23           This conspicuous omission of material fact is but one of several glaring deficiencies in

24   the application for the warrants. First, the affidavit presented no evidence to support the
25
     assertion that any of the Defendants accessed AMAT’s computer system without authorization in
26
     violation of 18 U.S.C. § 1030(a)(4). See United States v. Nosal, 676 F.3d 854 (9th Cir. 2012) (en
27
28   banc). In other words, one of the two purported bases for issuance of the warrants was entirely




     U.S. v. Chen et al., No. 17-CR-00603 BLF           1                        Memo. re Motion to Suppress
             Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 6 of 29



 1   specious. Second, the affidavit’s assertions of probable cause relating to trade secrets theft was
 2
     based on singularly slender reeds: aside from two entirely conclusory opinions from AMAT and
 3
     from the affiant, the affidavit included only one brief factual statement (two sentences)
 4
     expressing AMAT’s subjective belief that Defendants’ asserted conduct involved trade secrets.
 5
 6   The affidavit was bereft of any evidence demonstrating that the allegedly stolen material was in

 7   fact secret, that AMAT took reasonable measures to protect the confidentiality of that material,
 8
     or that the material possessed independent economic value arising from being secret. In other
 9
     words, the affidavit failed to establish probable cause regarding any of the three definitional
10
11   requirements for a trade secret. See 18 U.S.C. § 1839(3); United States v. Chung, 659 F.3d 815,

12   824-25 (9th Cir. 2011). For these and other reasons elaborated below, the warrants issued
13   without probable cause.
14
             In addition, the warrants were overbroad and lacked sufficient particularity. The warrants
15
     authorized the seizure of a virtually unlimited and breathtakingly broad scope of documents,
16
17   emails, attachments, devices, and files completely unrelated to any arguable probable cause

18   established by the affidavit. The property descriptions were untethered to the affidavit’s
19   allegations of criminal activity—Trade Secret Theft and Computer Fraud—and failed to provide
20
     sufficient guidance to the executing agents as to what items might be seized.
21
             Finally, as stated above, the affidavit’s feeble assertion of probable cause was thoroughly
22
23   vitiated by material misrepresentations and omissions of fact. The most conspicuous omission

24   was the affidavit’s failure to inform the reviewing magistrate that AMAT had failed to convince
25
     a judge that it was likely to prevail on the merits on civil claims that the Defendants had
26
     allegedly stolen AMAT’s trade secrets. Given the paucity of substantiation for the assertion that
27
28   AMAT’s trade secrets were stolen, this omission alone would have caused a reasonable




     U.S. v. Chen et al., No. 17-CR-00603 BLF          2                       Memo. re Motion to Suppress
             Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 7 of 29



 1   magistrate to refrain from issuing the warrants. Moreover, that omission was just one of many
 2
     distortions of fact that undermined the integrity of the warrant and detracted from probable
 3
     cause. For these reasons, the Court should grant an evidentiary hearing and, ultimately, order
 4
     suppression of the evidence seized pursuant to Franks v. Delaware, 438 U.S. 154 (1978).
 5
 6                                              II.    FACTS

 7           A.      The Indictment
 8
             On November 30, 2017, Defendants were indicted, inter alia, for conspiring to steal
 9
     AMAT’s trade secrets in violation of 18 U.S.C. § 1832(a)(5) between approximately September
10
11   and December 2012. ECF No. 1. Count One alleges that Defendants were high-level AMAT

12   employees who decided to steal AMAT’s Metal Organic Chemical Vapor Deposition
13   (“MOCVD”) technology for the manufacture of wafers for use in flat screens, monitors and other
14
     devices using light emitting diodes (i.e. “LEDs”) and to use AMAT’s MOCVD technology at a
15
     new competing company that Defendants intended to create. Id. 1, ¶¶ 6–10, 13–16. Each of
16
17   Counts Two through Eleven charges each Defendant with a substantive count of receiving and

18   possessing stolen trade secrets in violation of 18 U.S.C. § 1832(a)(3) and 2. Each substantive
19   count specifically identifies an alleged trade secret stolen by Defendants as either a machine part
20
     or a Computer Aided Design drawing (“CAD drawing”) for a machine part. Id. ¶¶ 10, 20.
21
             B.      The Preceding Civil Lawsuit
22
23           Almost five years before the indictment was filed, on December 13, 2012, AMAT

24   initiated civil litigation in state court against these same Defendants based on claims that they
25
     stole AMAT’s trade secrets relating to the same MOCVD technology as alleged in the
26
     subsequent indictment. Applied Materials, Inc. v. Liang Chen, et al., Santa Clara County
27
28   Superior Court Case No. 1-12-CV-237790; Exhibit I. AMAT also sought a TRO. Declaration




     U.S. v. Chen et al., No. 17-CR-00603 BLF         3                        Memo. re Motion to Suppress
             Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 8 of 29



 1   of Leland B. Altschuler (“Altschuler Decl.”), ¶ 2.
 2
             AMAT’s application for the TRO was heard by the Hon. William J. Monahan on
 3
     December 21, 2012. After considering numerous exhibits and sworn declarations from both
 4
     sides, including declarations from Messrs. Chen and Hsu, the judge rejected a TRO:
 5
 6           So the request for the temporary restraining order, it’s denied. Plaintiff has failed
             to show a reasonable probability that it is likely to prevail on the merits. So I’m
 7           denying that request. And so I am just putting an “X” through it and writing “TRO
             is denied.” Okay? . . . . [¶] . . . . [A]gain, the defense –– and I don’t want to go into
 8
             it. I’m not trying to make a statement of decision. But the defense, with respect to
 9           information they were given in the initial papers, did a good job of showing parts
             of what was claimed to be trade secrets is in the public domain. And so rather than
10           – anyway, enough said. So – but I have considered the evidence.
11
     Exhibit L, excerpt of transcript, TR 163:15; TR 167:5, emphasis added. Exhibit M is a copy of
12
     Judge Monahan’s written order denying the TRO.
13
             After the TRO was denied, AMAT did not seek rehearing or pursue a preliminary
14
15   injunction. Nor did AMAT provide Defendants with a particularized disclosure of the trade

16   secrets that Defendants allegedly stole in order to conduct related discovery, as required by
17
     California Civil Code § 2019.210. Instead, AMAT turned to the federal authorities seeking
18
     Defendants’ prosecution. Altschuler Decl., ¶¶ 3-4.
19
20           During the course of the litigation over the TRO, AMAT asked Mr. Olgado, who at the

21   time was still an AMAT employee, to return to AMAT any company property that he kept at his
22   home office. Mr. Olgado agreed and delivered about 11 cartons of materials. Mr. Olgado
23
     stipulated that his voluntary delivery could be reduced to an order of court. Altschuler Decl., ¶ 5.
24
             C.      The Challenged Search Warrants and Supporting Affidavit
25
26                   1.        Issuance of the Warrants

27           On January 18, 2013, federal agents and two Assistant U.S. Attorneys met with
28
     representatives of AMAT and were informed that Messrs. Chen, Olgado, Hsu, and Ewald “stole




     U.S. v. Chen et al., No. 17-CR-00603 BLF           4                         Memo. re Motion to Suppress
             Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 9 of 29



 1   [AMAT’s] intellectual property, were caught, and have since denied these actions.” Altschuler
 2
     Decl., ¶ 6. Six weeks later, F.B.I. Special Agent Ann B. Trombetta applied for and obtained
 3
     from Magistrate Judge Paul S. Grewal search warrants for Mr. Olgado’s residence and for the
 4
     personal Gmail accounts of Mr. Olgado, Mr. Chen, and Mr. Ewald seeking evidence related to
 5
 6   two substantive criminal violations, 18 U.S.C. § 1832 (Trade Secrets Act) and 18 U.S.C. § 1030

 7   (Computer Fraud and Abuse Act). Exhibits A, B, and C.
 8
             The warrants authorized extensive searches through Defendants’ email accounts and Mr.
 9
     Olgado’s residence—-including his computer, devices and personal documents—for any item
10
11   dated within the preceding twelve months that referred to or pertained in any way to AMAT or

12   to Defendants’ former supervisors, several other employees at AMAT and numerous other items.
13   Exhibits B and C, Attachment A-2. More specifically, the attachment describing the items to be
14
     seized for the warrant for the three Gmail accounts made no reference to any criminal statutes or
15
     alleged offenses and permitted the agents to copy and seize all of the following:
16
17           A. Any e-mail or attachment containing content from the accounts listed in Section II
                for the time period from March 1, 2012 to the present may be copied by law
18              enforcement personnel if the email or attachment refers or pertains in any way to:
19               i. Applied Materials, Applied, AMAT or amat, but only if those terms appear in a
20               context that connects them to the conduct described in the search warrant affidavit;

21               ii. Mark Pinto and/or Michael Splinter;
22
                 iii. Nlighten; Paragon; Envision; Neon;
23
                 iv. "third party;" ''joint venture;" spinout; spinoff; "license agreement, "licensing
24               agreement," "demo licenses," or any reference to a "license;" "patent;" investment(s)
                 or investor(s); presentation(s); Jeff Hagan or Canaccord Genuity; Network Attached
25
                 Storage (NAS); SolidEdge (SE);
26
                 v. Any of the following venture or venture capital (VC) or private equity firms:
27               GSR, Northern Light, IDG, IPV, Rockport Capital, and the Westly Group; Shanghai
                 or China; Alain Harrus; Crosslink Capital;
28




     U.S. v. Chen et al., No. 17-CR-00603 BLF         5                      Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 10 of 29



 1               vi. "separation package" (or just "package");
 2               vii. Google shared drive; SOE; Computer Aided Design (CAD); business model;
 3               saratech or saratechinc; thumb drive or USB; "RAID;" File transfer protocol
                 ("FTP"); Bills of Materials (BOM); Metal Organic Chemical Vapor Deposition
 4               (MOCVD); Gallium Nitride (GaN); Light Emitting Diodes (LED); "CDS" or
                 "showerhead;" "top level assembly" (or just "assembly);" "part numbers;"
 5
 6               viii. conflict of interest (or just "conflict"); "paper trail;" any references to avoiding
                 the use of email to communicate;
 7
                 ix. "fatboy;" "Newco;"
 8
 9               x. Any communications between or among Donald Olgado,     Liang Chen, Wei-
                 Yung Hsu, Robert Ewald, Eashwer Kollata, Raman Talwar, or Siqing Lu;
10
11           B. All of the records and information described above in Section II(b).

12   Exhibit B, Attachment A-2.
13           Similarly, although the introductory passage of the attachment to the warrant for Mr.
14
     Olgado’s residence describing the items to be seized referred to records “relating to possible
15
     violations of 18 U.S.C. §§ 1030 and/or 1832 and that involve Applied Materials or Envision,”
16
17   the attachment then utilized virtually the same expansive language set forth above. Exhibit C,

18   Attachment B. Accompanying the warrants were two protocols establishing the procedures that
19   Google and the investigating agents were to employ during execution of the warrants. Exhibit A,
20
     ¶¶ 37 & 45-50, Attachments A-2 & C.
21
                     2.       The Affidavit for the Search Warrants
22
23           The search warrant affidavit commenced with background information concerning the

24   affiant, the investigation, the alleged offenses as to which the affiant asserted probable cause
25
     (i.e., “violations of 18 U.S.C. §§ 1832 (trade secret theft) and 1030 (computer fraud)”), and the
26
     locations to be searched. Exhibit A, ¶¶ 1-3. The affiant’s experience included membership in
27
28   the California State Bar and prior employment as a Deputy District Attorney and Public




     U.S. v. Chen et al., No. 17-CR-00603 BLF            6                        Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 11 of 29



 1   Defender. Id. at ¶ 3. After setting forth the relevant texts of §§ 1832 and 1030, the affidavit
 2
     presented the “Facts Supporting Probable Cause,” which we now summarize.
 3
             The affiant stated that AMAT believed that the Defendants had “engaged in the theft of
 4
     [AMAT’s] trade secrets and computer fraud.” Exhibit A, ¶ 7. After describing the Defendants’
 5
 6   former positions at AMAT and their involvement with two AMAT projects (“Neon” and

 7   “Paragon”) and MOCVD technology, the affidavit acknowledged that in March 2012 AMAT
 8
     “shut down” Project Neon for “economic reasons” and alleged that as of July 20, 2012, AMAT
 9
     had decided not to pursue any proposals for joint ventures or “spinout” companies using the
10
11   MOCVD technology. Exhibit A, ¶¶ 8-11. The affidavit asserted that AMAT’s Executive Vice

12   President informed Mr. Chen of that decision, told him “that he had no authorization going
13   forward to represent any connection to Applied Materials for any future venture” and later told
14
     him “to separate himself internally and externally from all activities involving Applied
15
     Materials’ MOCVD technology….” Id. at ¶ 11.
16
17           Noting that each of the Defendants had signed AMAT’s Employee Agreements before

18   starting work there, the affidavit quoted from one passage:
19          all inventions, copyrightable works and confidential information ... produced,
20          conceived, made or first actually reduced to practice by me solely or jointly with
            others during the period of my employment with APPLIED ... are hereby assigned
21          to APPLIED and shall be the exclusive property of APPLIED.
     Exhibit A, ¶ 12. Conspicuously absent from the affidavit was any assertion that AMAT’s
22
23   Employee Agreements imposed any requirements concerning the treatment of AMAT

24   confidential materials or trade secrets.
25
             The affidavit next presented evidence, primarily derived from emails between the
26
     Defendants, supporting the allegations that Defendants had used their personal email accounts
27
28   and that Defendant Olgado had worked from home as part of an effort to use Nlighten and




     U.S. v. Chen et al., No. 17-CR-00603 BLF         7                       Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 12 of 29



 1   Paragon technology to “form a new company, Envision, that would be built upon that
 2
     technology.” Exhibit A, ¶¶ 13, 14-32. Many of these emails had been provided to AMAT by
 3
     Mr. Olgado “pursuant to a Stipulated Temporary Restraining Order (TRO) between Olgado and
 4
     Applied Materials.” Id. ¶14. The affidavit quoted from a cover letter that Mr. Olgado’s attorney
 5
 6   had sent to AMAT’s attorney when the items were produced pursuant to the Stipulated TRO. Id.

 7           Notably, the affidavit included no facts suggesting that any of the Defendants had
 8
     accessed AMAT’s computers or downloaded material from AMAT’s computers at a time when
 9
     they were not employed at AMAT and/or were unauthorized to do so within the holding of
10
11   Nosal, 676 F.3d 854. With regard to the alleged theft of trade secrets, the affidavit noted that

12   Defendant Olgado sent an email discussing “Nlighten’s Bills of Materials (BOMs),” explained
13   that BOMs “identify the part numbers and quantity of each part used” in a project, and then
14
     asserted that:
15
             Applied Materials considers its BOMs trade secrets as they provide a roadmap to
16           the design and construction of the equipment and tools, as well as insight into the
17           manufacturing innovations employed by Applied Materials, and where they are
             placed in a project. As such, Applied Materials would not distribute BOMs to
18           potential customers.
19   Exhibit A, ¶ 29. This statement regarding BOMs is the only assertion in the affidavit’s section
20
     titled “Facts Supporting Probable Cause” that purports to identify any of the material that
21
     Defendants allegedly misappropriated as a “trade secret.”
22
23           In addition to the two sentences about the BOMs, the affidavit referred to one other

24   document—described as a PowerPoint presentation—that Mr. Hsu attached to an email that he
25
     sent to the other Defendants. The affidavit described the attachment as “WY-Competitive
26
     Analysis 092412” and alleged that it contained two pages marked “Applied Materials
27
28   Confidential.” Exhibit A, ¶ 20. It is clear from the affidavit that at the time Mr. Hsu sent the




     U.S. v. Chen et al., No. 17-CR-00603 BLF         8                       Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 13 of 29



 1   PowerPoint on September 22, 2012, each of the Defendants was still an AMAT employee and
 2
     authorized to possess it. Id. Despite the reference to two pages marked “confidential,” the
 3
     affidavit does not suggest that Mr. Hsu misappropriated the PowerPoint or that anything in the
 4
     PowerPoint constituted a trade secret.
 5
 6           The above is the sum total of information provided to the magistrate regarding whether

 7   the Defendants’ conduct implicated AMAT’s alleged trade secrets. Aside from the reference to
 8
     BOMs, the affidavit included no facts at all demonstrating that (1) the material described in
 9
     affidavit as having been stolen was in fact secret, (2) AMAT had taken any reasonable measures
10
11   to protect the confidentiality of any of its allegedly misappropriated property, or (3) the allegedly

12   misappropriated property possessed independent economic value arising from being secret.
13   Nevertheless, the affidavit baldly offered the affiant’s conclusory “belief” that evidence of the
14
     offenses of theft of trade secrets and computer fraud would be found on devices that Mr. Olgado
15
     possessed at his residence and on emails in three identified Gmail accounts. Exhibit A, ¶¶ 33-34.
16
17                   3.       Material Information Omitted or Misrepresented in the Affidavit

18           The affidavit misrepresented and/or omitted numerous material facts, which detracted
19   from any purported probable cause for issuance of the search warrants. Chief among these
20
     omissions, as previously noted, was the affidavit’s failure to notify the magistrate that a state
21
     court judge, after an evidentiary hearing, had rejected AMAT’s application for a TRO. Exhibit
22
23   L, excerpt of transcript, TR 163:15; TR 167:5, emphasis added. The omission is inexplicable:

24   The affidavit expressly acknowledged the litigation and included references to the Stipulated
25
     TRO between Olgado and AMAT, pursuant to which Mr. Olgado had provided AMAT with
26
     many of the emails that the affidavit cited. Exhibit A, at ¶ 14. As a trained FBI agent, attorney
27
28   and member of the State Bar (Id. at ¶ 3), the affiant could not have missed the significance of a




     U.S. v. Chen et al., No. 17-CR-00603 BLF          9                       Memo. re Motion to Suppress
             Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 14 of 29



 1   court finding that AMAT was not likely to prevail on the merits relating to the very same trade
 2
     secrets that she was investigating. Yet the affiant chose to disclose the existence of a Mr.
 3
     Olgado’s Stipulated TRO while concealing the fact that a contested TRO application against
 4
     Defendants had been rejected by the court. With that maneuver, the affiant implied that Mr.
 5
 6   Olgado was admitting or at least not denying AMAT’s allegations of trade secret theft while

 7   simultaneously depriving the magistrate of information demonstrating that Defendants had so far
 8
     successfully resisted those allegations to the point that a court denied AMAT’s contested
 9
     application for a TRO. This constituted a deliberate or reckless omission of material fact.
10
11           The affidavit’s integrity was further tarnished by numerous other significant omissions.

12   These included the following:
13       •   The affidavit failed to disclose that the four Defendants had denied AMAT’s theft
14
             allegations and that at the time of the search warrant application the four Defendants were
15
             continuing to oppose AMAT’s trade secret theft claims in pending civil litigation. By
16
17           informing the magistrate that Mr. Olgado had entered into the Stipulated TRO without

18           explanation and without reference to the contested TRO application on which Defendants
19
             prevailed, the affidavit created the false impression that the Defendants had not denied
20
             the allegations of theft and that at least one of them (Mr. Olgado) had admitted the
21
             allegations. Compare Altschuler Decl., ¶¶ 2-5.
22
23       •   The affidavit failed to disclose that Mr. Chen and Mr. Hsu had filed sworn declarations in
24           the civil litigation denying AMAT’s claims and providing detailed answers to AMAT’s
25
             allegations of trade secret theft. Chen Declaration, Exhibit J; Hsu Declaration, Exhibit K.
26
             These declarations were among the evidence that the state judge credited in determining
27
28           that AMAT was unlikely to prevail on its trade secret theft claims.




     U.S. v. Chen et al., No. 17-CR-00603 BLF         10                      Memo. re Motion to Suppress
             Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 15 of 29



 1       •   The affidavit failed to disclose that Mr. Chen’s declaration expressly addressed the
 2
             PowerPoint presentation described in the search warrant affidavit—the attachment to Mr.
 3
             Hsu’s email, “WY-Competitive Analysis 092412”—as an example of “confidential”
 4
             AMAT information that the Defendants distributed among themselves. Exhibit A, ¶ 20.
 5
 6           In his Declaration, Mr. Chen explained that attachment “WY-Competitive Analysis
 7           092412” “was a PowerPoint presentation that I gave to the president of [AMAT] Gary
 8
             Dickerson … and it is from general marketing material that is publicly available.”
 9
             Exhibit J, Chen Declaration, ¶ 15. Mr. Chen further explained that a publicly available
10
11           PowerPoint presentation that AMAT provided to the Department of Energy contained

12           “the same photographs of Applied Materials process, diagrams and information” as
13           appeared in attachment “WY-Competitive Analysis 092412”. Exhibit J, Chen
14
             Declaration, ¶¶ 15-16. See Exhibit N, the presentation to the DOE that was Exhibit Six
15
             to the Chen Declaration.
16
17       •   The affidavit failed to disclose that attached as an exhibit to Mr. Chen’s Declaration was

18           an August 24, 2012, email from Gary Dickerson, AMAT’s President, to Mr. Chen stating
19
             that although he did not think AMAT desired to be proactive “on a potential spinout,” he
20
             “personally would be happy to help you with this project if you can find some group that
21
22           can make a more compelling proposal.” (A copy of this email was attached to Mr.

23           Chen’s Declaration as Exhibit 9.) See Exhibit O. This email contradicts the affidavit’s
24           assertion that as of July 20, 2012, Mr. Chen “had no authorization going forward to
25
             represent any connection to Applied Materials for any future venture….” See Exhibit A,
26
             ¶ 11. The email also demonstrates that, contrary to the affidavit’s assertions, Mr. Chen
27
28           did not conceal from AMAT his continued efforts to find a partner for putting AMAT’s




     U.S. v. Chen et al., No. 17-CR-00603 BLF        11                       Memo. re Motion to Suppress
             Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 16 of 29



 1           MOCVD technology to use.
 2
         •   The affidavit failed to disclose that attached as an exhibit to Mr. Chen’s Declaration was
 3
             an email exchange from December 11, 2012—two days before AMAT filed its lawsuit
 4
             against Defendants—in which AMAT’s then Executive Vice President expressed interest
 5
 6           (“I do need to understand a few things before committing”) in Mr. Chen’s invitation to
 7           join the Board of Directors of Mr. Chen’s “new venture” (i.e. Envision), the company
 8
             that Defendants were forming and that would allegedly “be built upon” AMAT’s
 9
             misappropriated technology. (A copy of the email exchange was Exhibit 11 to Mr.
10
11           Chen’s Declaration.) See Exhibit P, December 17, 2012 email. Mr. Chen’s invitation for

12           AMAT’s then Executive Vice President to serve on the Board of his new company is
13           inconsistent with an intent to build that company on stolen trade secrets from AMAT.
14
                     4.        Execution of the Warrants
15
                              a.      The Warrant for Mr. Olgado’s Residence
16
17           The search warrant for Mr. Olgado’s residence was executed on March 12, 2020. The

18   search protocol required that during execution of the warrant, the search team determine
19
     “whether all or part of a search of a device or media that stores data electronically (‘the device’)
20
     reasonably can be completed at the location listed in the warrant (‘the site’) within a reasonable
21
22   time.” Exhibit C, Attachment C, ¶ 1. The protocol further provided that if electronic devices

23   could not reasonably be searched onsite, then the devices would either be imaged onsite or seized
24   and imaged off-site. Id., ¶¶ 2-3. If the agents seized the devices for imaging off-site, the
25
     protocol provided that the devices must be imaged within 60 days and must be returned or
26
     destroyed within 60 days after the imaging was complete. Id., ¶¶ 2-3.
27
28           The agents violated the protocol in two ways. First, before the search of Mr. Olgado’s




     U.S. v. Chen et al., No. 17-CR-00603 BLF         12                       Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 17 of 29



 1   residence, the affiant emailed the forensics team stating that “I do not expect any onsite imaging.
 2
     If a computer contains evidence, we will seize.” Exhibit D, March 8, 2013 email. Consistent
 3
     with that directive, the agents seized two devices and a hard drive from Mr. Olgado’s residence.
 4
     Exhibit E, Search Warrant Return for the Olgado residence. Second, the government failed to
 5
 6   return the seized devices to Mr. Olgado within 60 days after they were imaged—and, in fact,

 7   failed even to seek an extension of the time period for return of the devices until three months
 8
     after the applicable time period had expired. Exhibit F, Ex Parte Application For Extension of
 9
     Time; Altschuler Decl., ¶ 7. Although the application was granted, there was no good cause for
10
11   the government’s failure to timely seek extension of the 60-day time period. The government

12   apparently received three reports of forensic examinations of the electronic devices seized from
13   Mr. Olgado’s residence dated March 22, 2012, December 2. 2012 and June 4, 2014. Exhibit G.
14
                              b.      The Warrant for the Three Gmail Accounts
15
             The warrant for the Gmail accounts was executed on March 11, 2013. On April 8, 2013,
16
17   the case agent filed the return, in which she confirmed her receipt from Google of one compact

18   disc containing documents for the three Gmail accounts. Exhibit H, Search Warrant Return for
19   the Gmail Accounts. As noted above, the search warrant required compliance with protocols for
20
     the agents’ search of the documents provided by Google under the warrant. Exhibit B,
21
     Attachment A-2. In part, the protocol provided that after receipt of responsive documents, the
22
23   agents would “thereafter review the information stored in the accounts and files received from

24   Google employees and then identify and copy only the information contained in those accounts
25
     and files which is authorized to be further copied as described in Section III below.” Exhibit B,
26
     ¶¶ 45-50, Attachment A-2, ¶ I.d. Despite defense counsel’s extensive examination of the
27
28   discovery and specific requests for clarification from the government, counsel have not been




     U.S. v. Chen et al., No. 17-CR-00603 BLF        13                       Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 18 of 29



 1   provided with any report or other document describing the agents’ search of the compact disc
 2
     provided by Google and/or their compliance with the protocols established by the warrant.
 3
     Altschuler Decl., ¶ 8.
 4
                                                III.   ARGUMENT
 5
 6           The Supreme Court long ago recognized that the “physical entry of the home is the chief

 7   evil against which the wording of the Fourth Amendment is directed.” United States v. United
 8
     States District, 407 U.S. 297, 313 (1972). Observing that electronic storage devices such as
 9
     computers, laptops, and mobile phones similarly “contain the most intimate details of our lives:
10
11   financial records, confidential business documents, medical records and private emails,” the

12   Ninth Circuit has held that records on such devices “are expected to be kept private and this
13   expectation is one that society is prepared to recognize as reasonable.” United States v.
14
     Cotterman, 709 F.3d 952, 964 (9th Cir. 2013) (citation omitted). Finally, the Ninth Circuit’s
15
     decision in United States v. Forrester, 512 F.3d 500, 511 (9th Cir. 2008), established that the
16
17   content of emails is entitled to same protection from governmental intrusion as physical mail.

18   See also Grand Jury Subpoena v. Kitzhaber, 828 F.3d 1083, 1090 (9th Cir. 2016) (“Kitzhaber
19   thus has a strong claim to a legitimate expectation of privacy in his personal email, given the
20
     private information it likely contains.”). Under these authorities, Mr. Olgado’s residence, the
21
     electronic storage devices found within it, and the content of the emails in Mr. Chen’s, Mr.
22
23   Olgado’s, and Mr. Ewald’s Gmail accounts were all entitled to the most rigorous protections

24   afforded by the Fourth Amendment. As we demonstrate below, the challenged warrants in this
25
     case utterly failed to measure up.
26
             A.      The Search Warrants Issued without Probable Cause
27
28          Determining whether there is probable cause for a search involves a two-step inquiry:




     U.S. v. Chen et al., No. 17-CR-00603 BLF           14                    Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 19 of 29



 1   (1) whether “the facts and circumstances … [are] sufficient in themselves to warrant a man of
 2
     reasonable caution in the belief that an offense has been or is being committed,” and (2) whether
 3
     “there is reasonable cause to believe that the specific ‘things’ to be searched for and seized are
 4
     located on the property to which entry is sought.” Brinegar v. United States, 338 U.S. 160, 175-
 5
 6   76 (1949); Zurcher v. Stanford Daily, 436 U.S. 547, 554-55 (1978). In the context of a warrant

 7   application, “the task of the issuing magistrate judge is simply to make a practical, common-
 8
     sense decision whether, given all the circumstances set forth in the affidavit … there is a fair
 9
     probability that contraband or evidence of a crime will be found in a particular place.” Illinois v.
10
11   Gates, 462 U.S. 213, 230 (1983). A “wholly conclusory statement” is insufficient to establish

12   probable cause. Id. at 239; see also United States v. Underwood, 725 F.3d 1076, 1083-84 (9th
13   Cir. 2013). Rather, the “affidavit must recite underlying facts so that the issuing judge can draw
14
     his or her own reasonable inferences and conclusions; it is these facts that form the central basis
15
     of the probable cause determination.” Underwood, 725 F.3d at 1081. A reviewing court should
16
17   defer to an affidavit that “provide[s] the magistrate with a substantial basis for determining the

18   existence of probable cause.” Gates, 462 U.S. at 239. Conversely, the magistrate’s “action
19   cannot be a mere ratification of the bare conclusions of others.” Id.
20
             Here, despite the search warrant affidavit’s repeated invocations of 18 U.S.C. § 1030
21
     (computer fraud) and its recitation of numerous instances during which Mr. Olgado allegedly
22
23   downloaded information from AMAT’s computers, the affidavit presented no evidence to

24   support its contention that any of those downloads occurred without authorization under Nosal,
25
     676 F.3d 854. In Nosal, the Ninth Circuit held that an employee who is authorized to access his
26
     company’s computers does not violate § 1030 when he or she does so, even if his or her intention
27
28   is to obtain information to use for a competitor. Id. at 858-59, 863-64. Yet the affidavit




     U.S. v. Chen et al., No. 17-CR-00603 BLF         15                       Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 20 of 29



 1   confirmed that Mr. Olgado was employed at AMAT until January 25, 2013, and all of his alleged
 2
     downloads were committed months before that date. Exhibit A, ¶¶ 8 and 18-30. This means that
 3
     Mr. Olgado’s downloads occurred at a time when he was authorized to make them, and the
 4
     affidavit makes no contrary suggestion. Thus, the affidavit presented no cause at all to believe
 5
 6   that the Defendants had committed computer fraud in violation of 18 U.S.C. § 1030.

 7           The allegation of trade secrets theft fares no better. At the time of the search warrant
 8
     application, 18 U.S.C. §1839(3) defined trade secrets as follows:
 9
             [T]he term “trade secret” means all forms and types of financial, business,
10           scientific, technical, economic, or engineering information, including patterns,
11           plans, compilations, program devices, formulas, designs, prototypes, methods,
             techniques, processes, procedures, programs, or codes, whether tangible or
12           intangible, and whether or how stored, compiled, or memorialized physically,
             electronically, graphically, photographically, or in writing if —
13
14               (A) the owner thereof has taken reasonable measures to keep such
                 information secret; and
15
                 (B) the information derives independent economic value, actual or
16               potential, from not being generally known to, and not being readily
17               ascertainable through proper means by, the public.

18   (The statute was amended in 2016, but that amendment post-dates the warrant application. See
19   United States v. Liew, 856 F.3d 585, 597 (9th Cir. 2016)). The Ninth Circuit has held that this
20
     definition has three elements: “(1) that the information is actually secret because it is neither
21
     known to, nor readily ascertainable by, the public; (2) that the owner took reasonable measures
22
23   to maintain that secrecy; and (3) that independent economic value derived from that secrecy.”

24   Chung, 659 F.3d at 824-825; see also Liew, 856 F.3d at 596 (same).
25
             Here, apart from a terse statement explaining that AMAT “considers its BOMs trade
26
     secrets” and asserting that AMAT “would not distribute BOMs to potential customers,” (Exhibit
27
28   A, ¶ 29), the affidavit presented no evidence tending to show that the information allegedly




     U.S. v. Chen et al., No. 17-CR-00603 BLF          16                       Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 21 of 29



 1   stolen by the Defendants was in fact secret or that AMAT had taken any measures to keep any of
 2
     the allegedly stolen information secret. The affidavit made no reference to confidentiality
 3
     agreements with its employees (including specifically with Messrs. Chen, Olgado, Hsu and
 4
     Ewald), non-disclosure agreements with customers or other third parties, encryption or other
 5
 6   measures taken to maintain the secrecy of the information that the Defendants had allegedly

 7   stolen. Even more clearly, the affidavit failed to provide a scintilla of evidence to support the
 8
     proposition that the allegedly stolen information possessed independent financial value arising
 9
     from the fact that the information was not generally known to the public. Thus, the affidavit
10
11   failed to present the magistrate with any facts tending to establish any of the statute’s three

12   definitional requirements for a trade secret. See Underwood, 725 F.3d at 1081 (“An affidavit
13   must recite underlying facts so that the issuing judge can draw his or her own reasonable
14
     inferences and conclusions; it is these facts that form the central basis of the probable cause
15
     determination.”).
16
17           These deficiencies stand in stark contrast to those cases that have found sufficient

18   evidence to show that alleged trade secrets were in fact secret, that the owner had taken
19   reasonable measures to maintain their secrecy and that the alleged secrets derived financial value
20
     from being secret. For example, in United States v. Minh Hoang, No. 2:17-cr-0444-TC, 2019
21
     U.S. Dist. LEXIS 191834 (D. Utah Nov. 4, 2019), faced with a similar challenge to a search
22
23   warrant affidavit, the court observed that the alleged victim “went to great lengths to keep its

24   material private, including through employment contracts and the monitoring of its employees’
25
     computers.” Id. at *9. Because a “reasonable person could conclude that [the alleged victim]
26
     would only do this if the material was economically valuable and not widely accessible …[this]
27
28   conduct provides probable cause that the material included trade secrets.” Id.; see also United




     U.S. v. Chen et al., No. 17-CR-00603 BLF         17                       Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 22 of 29



 1   States v. Sember, 170 F. Supp. 3d 1049, 158 (W.D. Oh. 2016) (alleged suspect signed a non-
 2
     disclosure agreement prohibiting his appropriation or disclosure of specified information without
 3
     authorization); Liew, 856 F.3d at 602 (the evidence at trial established that the alleged victim had
 4
     protected its secrets by disclosing them only to outside contractors who were (1) carefully
 5
 6   selected based on long term working relationships that demonstrated they were “trustworthy,”

 7   (2) required to sign confidentiality agreements, (3) given information on a “need to know only
 8
     basis,” and (4) not given flow sheets like Trade Secrets 2 and 4 or otherwise allowed to keep
 9
     materials related to DuPont’s TiO2 technology”). Here, by contrast, the affidavit includes no
10
11   evidence showing that AMAT had taken similar measures to protect its information.

12           In sum, the search warrant affidavit provided the magistrate no reasonable grounds to
13   believe that Defendants had committed computer fraud or had stolen AMAT’s trade secrets.
14
     Accordingly, the search warrants were infirm and the resultant searches violated Messrs. Chen’s,
15
     Olgado’s, and Ewald’s Fourth Amendment rights.
16
17           B.      Material Omissions of Fact Vitiated the Probable Cause Showing in the
                     Search Warrant Affidavit
18
             Assuming arguendo that this Court were to find that probable cause existed for the
19
20   challenged searches, suppression would still be required. In Franks v. Delaware, 438 U.S. 154

21   (1978), the Supreme Court held that a defendant may challenge a facially valid search warrant
22   affidavit by making a substantial preliminary showing that the affidavit contains intentionally or
23
     recklessly false statements and that the affidavit, purged of its falsities, would not be sufficient to
24
     support a finding of probable cause. Id. at 171; see also United States v. Lefkowitz, 618 F.2d
25
26   1313, 1317 (9th Cir. 1980). The Court’s decision in Franks was premised on a seemingly self-

27   evident proposition:
28           [B]ecause it is the magistrate who must determine independently whether there is
             probable cause, . . . it would be an unthinkable imposition upon his authority if a



     U.S. v. Chen et al., No. 17-CR-00603 BLF          18                       Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 23 of 29



 1           warrant affidavit, revealed after the fact to contain a deliberately or recklessly false
             statement, were to stand beyond impeachment.
 2
 3   438 U.S. at 165. The Ninth Circuit has explained that the Franks admonition against misleading

 4   warrant applications applies to material omissions as well as to affirmative misrepresentations:
 5
             The use of deliberately falsified information is not the only way by which police
 6           officers can mislead a magistrate when making a probable cause determination. By
             reporting less than the whole story, an affiant can manipulate inferences a
 7           magistrate will draw. To allow a magistrate to be misled in such a manner could
             denude the probable cause requirement of all real meaning.
 8
 9   United States v. Stanert, 762 F.2d 775, 781 (9th Cir. 1985). The omission of facts rises to the

10   level of misrepresentation if the omitted facts “cast doubt on the existence of probable cause.”
11
     United States v. Johns, 948 F.2d 599, 606-07 (9th Cir. 1991). At this preliminary stage of the
12
     proceedings, clear proof of deliberateness or recklessness is not required; instead “all that is
13
14   required is that the defendant make a substantial showing that the affiant intentionally or

15   recklessly omitted facts required to prevent technically true statements in the affidavit from
16   being misleading.” Stanert, 762 F.2d at 781.
17
             Here, Defendants have made the required showing. First, the affidavit concealed the fact
18
     that a state court judge had already rejected AMAT’s trade secret claims after a contested
19
20   evidentiary hearing on an application for a TRO. Clearly, the state court decision was material to

21   the magistrate’s determination of probable cause, and there could be no legitimate reason to
22
     withhold that information from him. Moreover, the impact of that omission was exacerbated by
23
     the affidavit’s affirmative presentation of statements concerning the stipulated TRO that required
24
     Mr. Olgado to return property to AMAT, thereby creating the false impression that Mr. Olgado
25
26   had not resisted AMAT’s trade secret theft claims and perhaps had admitted them. To the

27   contrary, Messrs. Chen, Olgado, Hsu and Ewald had formally denied those claims, were
28
     contesting them in court, and had successfully opposed the TRO application by obtaining a court




     U.S. v. Chen et al., No. 17-CR-00603 BLF          19                        Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 24 of 29



 1   finding that AMAT had “failed to show a reasonable probability that it is likely to prevail on the
 2
     merits.” Exhibit L, excerpt of transcript, TR 163:15; TR 167:5. Because the affidavit was
 3
     misleading as to each of those facts, the reviewing magistrate’s independent and objective role
 4
     under the Fourth Amendment was neutralized.
 5
 6           The Ninth Circuit’s decision in Stanert demonstrates why the omission is material.

 7   There, a Sheriff’s Deputy applied for a search warrant for a residence that was the suspected
 8
     location of clandestine drug laboratory. Among the allegations supporting probable cause was a
 9
     truthful statement that a few years earlier the current resident “had been arrested in Panama with
10
11   approximately 14 pounds of cocaine.” 762 F.2d at 777. However, the affiant failed to disclose

12   that the resident had not been convicted of any offense arising from that arrest—even though the
13   affiant was in possession of DEA records reflecting that there had not been a conviction. Id. at
14
     780. The court of appeal found this omission to be material under Franks:
15
             [T]he mere fact that the affidavit spoke only in terms of an arrest does not mean
16           that failure to inform the judge of the apparent disposition of the charge was not
17           misleading. Inclusion of the information serves to weaken the significance of
             Stanert's arrest for possession of 14 pounds of cocaine because the apparent absence
18           of a conviction would raise doubts as to whether Stanert had any connection with
             the cocaine which was seized.
19
20   Id. at 781. Relying on this and three other alleged omissions, the court of appeal concluded that

21   the defendant had made a sufficient showing under Franks to vitiate the affidavit’s showing of
22
     probable cause. Id. at 782.
23
             The Stanert rationale applies here: the facts omitted from the search warrant affidavit
24
     “cast doubt on the existence of probable cause.” Johns, 948 F.2 at 606-07. Moreover, as in
25
26   Stanert, the affidavit’s omission regarding the state court judge’s denial of the TRO is but one of

27   several misleading omissions of material fact. As set forth above, the affidavit also suffered
28
     from other material omissions and misrepresentations:




     U.S. v. Chen et al., No. 17-CR-00603 BLF        20                       Memo. re Motion to Suppress
             Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 25 of 29



 1       •   It omitted the fact that Mr. Chen and Mr. Hsu had filed sworn declarations in the state
 2
             court case with detailed rebuttals of AMAT’s trade secret theft claims. Exhibits J and K.
 3
             The factual allegations set forth in these declarations were directly relevant to the
 4
             magistrate’s inquiry and supported Defendants’ innocence of the allegations.
 5
 6       •   It misled the magistrate as to the significance of a PowerPoint presentation that Mr. Hsu
 7           sent to the other Defendants. Exhibit A, ¶ 20. The affidavit observed that the
 8
             PowerPoint, an email attachment denominated “WY-Competitive Analysis 092412,”
 9
             contained two pages marked "Applied Materials Confidential." Exhibit A, ¶ 20.
10
11           However, Mr. Chen stated in his declaration that the attachment, “WY-Competitive

12           Analysis 092412,” consisted of publicly available information that had in fact been
13
             presented to the DOE in June 2012. Chen Declaration, ¶¶ 15-16. See Exhibit N, the
14
             presentation to the DOE that was Exhibit Six to the Chen Declaration. Chen’s sworn
15
             statements and the attached copy of the DOE PowerPoint rebutted the affidavit’s
16
17           assertion that Mr. Hsu emailed AMAT confidential material to his colleagues. But they

18           were withheld from the magistrate.
19
         •   It omitted reference to an August 24, 2012 email from Gary Dickerson, AMAT’s
20
             President, to Mr. Chen stating that although he did not think AMAT desired to be
21
22           proactive “on a potential spinout,” he “personally would be happy to help you with this

23           project if you can find some group that can make a more compelling proposal.” Exhibit
24           O. This email contradicted the affidavit’s assertion that as of July 20, 2012, Mr. Chen
25
             “had no authorization going forward to represent any connection to Applied Materials for
26
             any future venture….” See Exhibit A, at ¶ 11. The email also affirmatively demonstrated
27
28           that Mr. Chen was not attempting to conceal his efforts to create a new company to




     U.S. v. Chen et al., No. 17-CR-00603 BLF         21                       Memo. re Motion to Suppress
             Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 26 of 29



 1           utilize AMAT’s MOCVD technology.
 2
         •   It omitted reference to the December 11, 2012, email exchange between Mr. Chen and
 3
             his former AMAT supervisor, AMAT’s Executive Vice President, in which Mr. Chen
 4
             invited the then Executive Vice President to sit on the Board of Directors of his new
 5
 6           company and the Executive Vice President expressed interest. Exhibit P, December 17,
 7           2012 email. Clearly, Mr. Chen could not hope to build a new company based on trade
 8
             secrets stolen from AMAT if his former Executive Vice President served on the
 9
             company’s Board.
10
11           Taken together, the affidavit’s misleading omissions violated Defendants’ Fourth

12   Amendment right to have a neutral and detached magistrate determine whether probable cause
13   existed for the issuance of the search warrants. Franks, 438 U.S. at 165.
14
             C.      The Search Warrants Lacked Sufficient Particularity and were Overbroad
15
             The Fourth Amendment’s particularity requirement serves two separate and distinct but
16
17   related purposes. First, the mandate that warrants specifically identify the items to be seized

18   prevents “general, exploratory rummaging in a person’s belongings.” Coolidge v. New
19
     Hampshire, 403 U.S. 443, 467 (1971). It “makes general searches . . . impossible and prevents
20
     the seizure of one thing under a warrant describing another. As to what is [to] be taken, nothing
21
     is left to the discretion of the officer executing the warrant." Stanford v. Texas, 379 U.S. 476,
22
23   485 (1965); see also United States v. SDI Future Health, Inc., 568 F.3d 684, 702 (9th Cir. 2009)

24   (“[T]he warrant must make clear to the executing officer exactly what it is that he or she is
25
     authorized to search for and seize.”). Second, the particularity requirement ensures that a search
26
     is not overbroad—i.e., that the scope of the search is delimited by the evidence relating to a
27
28   specific crime for which there is demonstrated probable cause. SDI Future Health, 568 F.3d at




     U.S. v. Chen et al., No. 17-CR-00603 BLF         22                       Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 27 of 29



 1   702. In other words, “a warrant must not only give clear instructions to a search team, it must
 2
     also give legal, that is, not overbroad, instructions. Under the Fourth Amendment, this means
 3
     that there [must] be probable cause to seize the particular thing[s] named in the warrant.” Id. at
 4
     702-03 (quoting In re Grand Jury Subpoenas Dated Dec. 10, 1987, 926 F.2d 847, 857 (9th Cir.
 5
 6   1991), quotation marks omitted). Factors to which the courts look to see if these two

 7   requirements are met include: (1) whether there was probable cause to seize particular items in
 8
     the warrant; (2) whether the warrant sets out objective standards by which executing officers can
 9
     determine which items are subject to seizure, and (3) whether the government could have
10
11   described the items with more particularity when the warrant was issued. United States v. Wong,

12   334 F.3d 831, 836-37 (9th Cir. 2003) (citing United States v. Spilotro, 800 F.2d 959, 963 (9th
13   Cir. 1986)). Courts have held that a failure to impose date restrictions reasonably corresponding
14
     to the scope of probable cause established by the affidavit on emails to be searched and/or seized
15
     is one manner in which a search warrant for email accounts may suffer from overbreadth. See
16
17   United States v. Blake, 868 F.3d 960, 973 n.7 (11th Cir. 2017); United States v. Hanna, 661 F.3d

18   271, 287 (6th Cir. 2011); In re Google Email Accounts Identified in Attachment A, 92 F. Supp.
19   944, 952-53 (D. Ak. 2015).
20
             Here, the warrants failed both aspects of the particularity requirement. First, they
21
     provided no meaningful guidance to the executing agents about what items could be seized. The
22
23   deficiencies are clearest as to the warrants for Messrs. Chen’s, Olgado’s and Ewald’s Gmail

24   accounts because Attachment A-2, describing the items to be seized, did not even restrict the
25
     warrants’ scope to evidence of a crime or crimes. Exhibit B, Attachment A-2. Rather the
26
     warrants authorized the seizure of any emails or attachments from within the preceding 12
27
28   months that referred to or pertained in any way to AMAT, to the Defendants’ former supervisors




     U.S. v. Chen et al., No. 17-CR-00603 BLF         23                      Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 28 of 29



 1   at AMAT, to several other employees at AMAT, and/or included such innocuous terms as
 2
     “assembly,” “patent,” “package,” “part numbers,” “paper trail” and “conflict of interest.”
 3
     Exhibit C, Attachment A-2. Even with the protocol accompanying the warrant, the warrants for
 4
     the three Gmail accounts provided the executing agents with insufficient guidance.
 5
 6           Second, the scope of the searches and seizures authorized by the warrants extended far

 7   beyond any probable cause arguably established by the underlying affidavit. The affidavit
 8
     purported to establish probable cause for computer fraud and trade secrets theft, yet the warrants
 9
     authorized the seizure of all of the items listed in the previous paragraph plus any
10
11   communications “between or among” the Defendants and three other individuals. Exhibits B

12   and C, Attachments A-2 and Attachment B. Clearly, the warrant authorized a fishing expedition
13   that exceeded the bounds of probable cause. The warrants’ temporal limits were also untethered
14
     to probable cause. For example, the warrants authorized the seizure of emails and attachments
15
     dating back to March 1, 2012, even though the affidavit itself stated that AMAT had authorized
16
17   Mr. Chen to pursue joint ventures and/or spinoffs until at least July 20, 2012. Exhibit A, ¶ 11.

18   Finally, the warrants authorized the seizure of any document that “refers or pertains in any way”
19   to a whole range of varied topics, including without limitation, “AMAT,” the company where
20
     each of the Defendants had been employed for years.
21
             For these reasons, the search warrants’ overbreadth and lack of particularity violated
22
23   Messrs. Chen’s, Olgado’s and Ewald’s Fourth Amendment rights.

24           D.      The Execution of the Search Warrants Exhibited a Reckless Pattern of
                     Disregard for the Applicable Rules and Protocols
25
26           The agents who seized the electronic devices from Mr. Olgado’s residence violated at

27   least two of the search warrant protocol’s requirements: (1) to determine on-site “whether all or
28
     part of a search of a device or media that stores data electronically (‘the device’) reasonably can




     U.S. v. Chen et al., No. 17-CR-00603 BLF         24                      Memo. re Motion to Suppress
            Case 5:17-cr-00603-BLF Document 114-1 Filed 08/28/20 Page 29 of 29



 1   be completed at the location listed in the warrant (‘the site’) within a reasonable time” and (2) to
 2
     use reasonable efforts to return, delete or destroy any electronic devices within 60 days after they
 3
     were imaged, Exhibit C, Attachment C, ¶¶ 1-3. Further, the government applied for an extension
 4
     of that sixty-day period more than two months after it expired and did not even attempt to offer a
 5
 6   basis for a finding of excusable neglect. See Exhibit F. Together with the fundamental

 7   deficiencies of the warrant and warrant application, these violations established a pattern of
 8
     “reckless disregard of procedure” that requires the suppression remedy. United States v.
 9
     Mutschelknaus, 592 F.3d 826, 829 (8th Cir. 2010), quoting United States v. Spencer, 439 F.3d
10
11   905, 913 (8th Cir. 2006).

12                                              IV.   CONCLUSION
13           For all of the reasons set forth above, the search warrants for Mr. Olgado’s residence and
14
     for the Gmail accounts of Messrs. Chen, Olgado and Ewald were constitutionally deficient and
15
     the searches executed under those warrants’ authority were unreasonable and violated
16
17   Defendants’ Fourth Amendment rights. Accordingly, all of the evidence seized under those

18   warrants must be suppressed.
19   Dated: August 28, 2020                           Respectfully submitted,
20
                                                      ARGUEDAS, CASSMAN, HEADLEY &
21                                                    GOLDMAN LLP
22
23                                                    By:      /s/ Ted W. Cassman
                                                             Ted W. Cassman
24                                                           Attorneys for Defendant
                                                             Liang Chen
25
26
27
28




     U.S. v. Chen et al., No. 17-CR-00603 BLF           25                      Memo. re Motion to Suppress
